Exhibit 21.1 Kinder Morgan, Inc. Subsidiaries of the Registrant 1108437 Alberta Ltd. Kinder Morgan Operating L.P. “B” 3071978 Nova Scotia Company Kinder Morgan Operating L.P. “C” 6043445 Canada Inc. Kinder Morgan Operating L.P. “D” 6048935 Canada Inc. Kinder Morgan Pecos LLC Agnes B Crane, LLC Kinder Morgan Pecos Valley LLC Audrey Tug LLC Kinder Morgan Petcoke GP LLC Battleground Oil Specialty Terminal Company LLC (50%) Kinder Morgan Petcoke LP LLC Betty Lou LLC Kinder Morgan Petcoke, L.P. Calnev Pipe Line LLC Kinder Morgan Pipeline LLC Carbon Exchange LLC Kinder Morgan Pipeline Services of Mexico S. de R.L. de C.V. Central Florida Pipeline LLC Kinder Morgan Pipelines (USA) Inc. CIG Trailblazer Gas Company, L.L.C. Kinder Morgan Pony Express Pipeline LLC Colton Processing Facility Kinder Morgan Port Manatee Terminal LLC Cortez Capital Corporation Kinder Morgan Port Sutton Terminal LLC Cortez Pipeline Company (50%) Kinder Morgan Port Terminals USA LLC Coyote Gas Treating Limited Liability Company Kinder Morgan Production Company LLC Cypress Interstate Pipeline LLC (50%) Kinder Morgan Rail Services LLC Dakota Bulk Terminal, Inc. Kinder Morgan River Terminals LLC Deeprock Development, LLC (51%) Kinder Morgan Seven Oaks LLC Deeprock North, LLC (50%) Kinder Morgan Southeast Terminals LLC Delta Terminal Services LLC Kinder Morgan Tank Storage Terminals LLC Devco USA, L.L.C. Kinder Morgan Tejas Pipeline LLC Dietze Products LLC (20%) Kinder Morgan Terminals, Inc. Eagle Ford Crossover LLC Kinder Morgan Texas Gas Services LLC Eagle Ford Gathering LLC (50%) Kinder Morgan Texas Pipeline LLC EagleHawk Field Services LLC (25%) Kinder Morgan Texas Terminals, L.P. Elizabeth River Terminals LLC Kinder Morgan TransColorado LLC Emory B Crane, LLC Kinder Morgan TransColorado, Inc. Endeavor Gathering LLC (40%) Kinder Morgan Transmix Company, LLC ExPlatte Holdings Inc. Kinder Morgan Treating LP Express GP Holdings Ltd. Kinder Morgan Urban Renewal, L.L.C. Express Holdings (Canada) Limited Partnership Kinder Morgan W2E Pipeline LLC Express Holdings (USA) Inc. Kinder Morgan Wink Pipeline LLC Kinder Morgan, Inc. Subsidiaries of the Registrant Express Pipeline Limited Partnership KinderHawk Field Services LLC Express Pipeline LLC KM Canada Terminals ULC Express Pipeline Ltd. KM Crane LLC Express US Holdings LP KM Decatur, Inc. Fayetteville Express Pipeline LLC (50%) KM Eagle Gathering LLC Fernandina Marine Construction Management LLC KM Express Limited Frank L. Crane, LLC KM Gathering LLC General Stevedores GP, LLC KM Insurance Ltd. General Stevedores Holdings LLC KM International Services, Inc. Global American Terminals LLC KM Kaskaskia Dock LLC Globalplex Partners, Joint Venture (50%) KM Liquids Terminals LLC Greens Bayou Fleeting, LLC (49%) KM North Cahokia Land LLC Guilford County Terminal Company, LLC (65%) KM North Cahokia Special Project LLC Gulf Energy Gas, LLC KM North Cahokia Terminal Project LLC Gulf Energy Gathering & Processing, LLC KM Ship Channel Services LLC Gulf Energy Marketing, LLC KM Treating GP LLC Hampshire LLC KM Treating Production LLC HBM Environmental, Inc. KM Upstream LLC Horizon Pipeline Company, L.L.C. (50%) KMBT LLC Hydrocarbon Development, LLC KMEP Canada ULC I.M.T. Land Corp. KN Telecommunications, Inc. ICPT, L.L.C. Knight Power Company LLC Interenergy Corporation Lomita Rail Terminal LLC International Marine Terminals (66.66%) Midcontinent Express Pipeline LLC (50%) J.R. Nicholls LLC Mid-Ship Group LLC (25%) Javelina Tug LLC Milwaukee Bulk Terminals LLC Jeannie Brewer LLC MJR Operating LLC Johnston County Terminal, LLC (50%) Mr. Bennett LLC K N Gas Gathering, Inc. Mr. Vance LLC K N Natural Gas, Inc. Nassau Terminals LLC K N TransColorado, Inc. Natural Gas Pipeline Company of America LLC Kellogg Terminal, LLC (50%) NGPL Canyon Compression Co. LLC Kinder Morgan (Delaware), Inc. NGPL HoldCo Inc. Kinder Morgan, Inc. Subsidiaries of the Registrant Kinder Morgan 2-Mile LLC NGPL PipeCo LLC (20%) Kinder Morgan Amory LLC North Cahokia Industrial, LLC (50%) Kinder Morgan Arrow Terminals Holdings, Inc. North Cahokia Real Estate, LLC (17.46%) Kinder Morgan Arrow Terminals, L.P. North Cahokia Terminal, LLC (50%) Kinder Morgan Baltimore Transload Terminal LLC Northeast Express Pipeline LLC (66.66%) Kinder Morgan Battleground Oil LLC NS 307 Holdings Inc. Kinder Morgan Bison ULC Paddy Ryan Crane, LLC Kinder Morgan Border Pipeline LLC Parkway Pipeline LLC (50%) Kinder Morgan Bulk Terminals, Inc. Pecos Carbon Dioxide Transportation Company (69.27%) Kinder Morgan Cameron Prairie Pipeline LLC Pecos Valley Producer Services LLC Kinder Morgan Canada CO2 ULC Pinney Dock & Transport LLC Kinder Morgan Canada Company Plantation Pipe Line Company (51%) Kinder Morgan Canada Inc. Plantation Services, LLC (51%) Kinder Morgan Canada LLC Platte Pipe Line Company Kinder Morgan Canada Terminals Limited Partnership Queen City Terminals, Inc. Kinder Morgan Carbon Dioxide Transportation Company Rahway River Land LLC Kinder Morgan CO2 Company, L.P. Razorback Tug LLC Kinder Morgan Cochin LLC RCI Holdings, Inc. Kinder Morgan Cochin ULC Red Cedar Gathering Company (49%) Kinder Morgan Columbus LLC River Consulting, LLC Kinder Morgan Commercial Services LLC River Terminals Properties GP LLC Kinder Morgan Crude & Condensate LLC River Terminals Properties, LP Kinder Morgan Crude Oil Pipelines LLC Rockies Express Pipeline LLC (50%) Kinder Morgan Crude to Rail LLC SFPP, L.P. (99.5%) Kinder Morgan Cushing LLC Sherpa Acquisition, LLC Kinder Morgan Dallas Fort Worth Rail Terminal LLC Sherpa Merger Sub, Inc. Kinder Morgan Eagle Ford LLC Silver Canyon Pipeline LLC Kinder Morgan Endeavor LLC Sonoran Pipeline LLC (50%) Kinder Morgan Energy Partners, L.P. SouthTex Treaters LLC Kinder Morgan Finance Company LLC Southwest Florida Pipeline LLC Kinder Morgan Fleeting LLC SRT Vessels LLC Kinder Morgan, Inc. Subsidiaries of the Registrant Kinder Morgan Foundation (nonprofit) Stellman Transportation, LLC Kinder Morgan G. P., Inc. Stevedore Holdings, L.P. Kinder Morgan Gas Natural de Mexico S. de R.L. de C.V. Tajon Holdings, Inc. Kinder Morgan Heartland ULC Tejas Gas Systems, LLC Kinder Morgan Holdco DE Inc. Tejas Gas, LLC Kinder Morgan Illinois Pipeline LLC Tejas Natural Gas, LLC Kinder Morgan Interstate Gas Transmission LLC Tejas-Gulf, LLC Kinder Morgan Kansas, Inc. Texan Tug LLC Kinder Morgan KMAP LLC Trailblazer Pipeline Company LLC Kinder Morgan Las Vegas LLC Trans Mountain (Jet Fuel) Inc. Kinder Morgan Linden Transload Terminal LLC Trans Mountain Pipeline (Puget Sound) LLC Kinder Morgan Liquids Terminals LLC Trans Mountain Pipeline L.P. Kinder Morgan Liquids Terminals St. Gabriel LLC Trans Mountain Pipeline ULC Kinder Morgan Louisiana Pipeline Holding LLC TransColorado Gas Transmission Company LLC Kinder Morgan Louisiana Pipeline LLC Transload Services, LLC Kinder Morgan Marine Services LLC Valley Gas Transmission, LLC Kinder Morgan Materials Services, LLC Valley Operating, Inc. Kinder Morgan Mid Atlantic Marine Services LLC Watco Companies, LLC Kinder Morgan NatGas Operator LLC Western Plant Services, Inc. Kinder Morgan North Texas Pipeline LLC Wildhorse Energy Partners, LLC (55%) Kinder Morgan Operating L.P. “A”
